DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended) An article management support apparatus, comprising:
	an observation point coordinate/observation direction setting module configured to set coordinates indicating a position of an observation point and an observation direction from the observation point in a space including a plurality of article storage spaces each for storing an article;
	an article picking opening coordinate extraction module configured to acquire coordinates of an article picking opening of an article storage space within a predetermined range with respect to the position of the observation point and the observation direction;
	an article information collection module configured to acquire information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired;

	a first rendering module configured to generate an image for displaying the information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired in association with a position of the transformed coordinates; 
a plan view creation module configured to generate the image on a plan view in the space including the plurality of article storage spaces,
wherein the plan view creation module is configured to:
generate [[an]]the image in which the set position of the observation point and the set observation direction are displayed on the plan view; and
generate, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, [[an]]the image in which the changed position of the observation point and the changed observation direction are displayed on the plan view,
wherein the observation point coordinate/observation direction setting module is configured to change, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, the set position of the observation point and the set observation direction in accordance with the instruction; 
an assignment plan creation module configured to calculate an amount of work for articles stored in the plurality of article storage spaces based on arrangement of each of the plurality of article storage spaces, and select, as article exchange targets, the at least two article storage spaces so as to reduce the amount of work by exchanging the stored articles;

			select, when information instructing that any one of the plurality of article storage spaces is to be added as a calculation target is input, the at least two article storage spaces so as to include the any one of the plurality of article storage spaces instructed to be added as the calculation target, and
 		select, when information instructing that any one of the plurality of article storage spaces is to be excluded from the calculation target is input, the at least two article storage spaces so as to exclude the any one of the plurality of article storage spaces instructed to be excluded from the calculation target,
an instruction creation module configured to create an instruction to exchange articles stored in the at least two article storage spaces selected as the article exchange targets; and
an article information updating module configured to update, when information indicating end of exchange of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the exchange of the articles;
a display unit configured to:
display, when an instruction to display a plan view is input, the image on the plan view generated by the plan view creation module; and
display, when an instruction to display a three-dimensional image is input, the image generated by the first rendering module.

2.	(Original) The article management support apparatus according to claim 1, further comprising:

	a camera image acquisition module configured to acquire an image obtained by photographing any one of the at least one marker; and
	a marker detection module configured to detect the any one of the at least one marker from the image acquired by the camera image acquisition module based on the marker information, and to calculate a position and direction of a camera that has photographed the any one of the at least one marker,
	wherein the observation point coordinate/observation direction setting module is configured to set the position and direction of the camera that has photographed the any one of the at least one marker as the position of the observation point and the observation direction from the observation point, respectively.

3.	(Original) The article management support apparatus according to claim 2,
	wherein the article management support apparatus is mounted on a head of a person,
	wherein the article management support apparatus further comprises a camera configured to photograph a front view of the person who wears the article management support apparatus,
	wherein the display unit comprises a translucent display screen, which is superimposed onto at least a part of a field of view of the person when the article management support apparatus is mounted on the head of the person,
	wherein the camera image acquisition module is configured to acquire an image photographed by the camera, and


4.	(Original) The article management support apparatus according to claim 1, wherein the article picking opening coordinate extraction module is configured to acquire, based on the coordinates of the article picking opening in the space, the article picking opening within a range defined by at least one of a distance from the position of the observation point or an angle of view with respect to the observation direction.

5.	(Original) The article management support apparatus according to claim 1, further comprising a storage unit configured to hold information indicating arrangement of at least one rack including the plurality of article storage spaces,
	wherein the first rendering module is configured to generate the image so as to avoid displaying information on the article stored in the article storage space corresponding to, among article picking openings for which the coordinates are acquired, an article picking opening that is unable to be visually recognized because a line of sight from the position of the observation point is blocked by the at least one rack.

6.	(Cancelled)

7.	(Original) The article management support apparatus according to claim 1, further comprising:

	an instruction creation module configured to create an instruction to exchange articles stored in the at least two article storage spaces designated as the article exchange targets; and
	an article information updating module configured to update, when information indicating end of exchange of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the exchange of the articles.

8-9.	(Canceled).

10.	(Previously Presented)  The article management support apparatus according to claim 10, wherein the assignment plan creation module is configured to calculate one of a movement distance and a man-hour of a worker as the amount of work, based on a positional relationship between each of the plurality of article storage spaces and a shipping exit that is passed by an article stored in the each of the plurality of article storage spaces when the article is shipped.

11.	(Original) The article management support apparatus according to claim 1,
	wherein the information on the article contains at least one value of a shipping frequency of the article, a storage period of the article, whether there is a stock of the article, whether there is a necessity for restocking the article, a period required for picking up the article, or a filling rate of the article storage space corresponding to the article, and


12.	(Original) The article management support apparatus according to claim 1, wherein the information on the article contains a number of articles to be picked up.

13.	(Original) The article management support apparatus according to claim 12, further comprising:
	a picking completion input module configured to receive input of information indicating completion of picking based on the displayed information on the article; and
	a picking operation notification module configured to correct picking information indicating the number of articles to be picked up, based on the information indicating completion of picking.

14.	(Currently Amended) An article management support system, comprising:
	a storage unit configured to hold article picking opening information containing coordinate information on article picking openings of a plurality of article storage spaces each for storing an article, and article information containing information on the article stored in each of the plurality of article storage spaces;
	an observation point coordinate/observation direction setting module configured to set coordinates indicating a position of an observation point and an observation direction from the observation point in a space including the plurality of article storage spaces;

	an article information collection module configured to acquire, based on the article information, information on the article stored in an article storage space corresponding to the article picking opening for which the coordinates are acquired;
	a coordinate transformation module configured to transform the acquired coordinates of the article picking opening into coordinates on an image seen in the observation direction with respect to the position of the observation point;
	a first rendering module configured to generate an image for displaying the information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired in association with a position of the transformed coordinates; 
a plan view creation module configured to generate the image on a plan view in the space including the plurality of article storage spaces,
wherein the plan view creation module is configured to:
generate [[an]]the image in which the set position of the observation point and the set observation direction are displayed on the plan view; and
generate, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, [[an]]the image in which the changed position of the observation point and the changed observation direction are displayed on the plan view,

an assignment plan creation module configured to calculate an amount of work for articles stored in the plurality of article storage spaces based on arrangement of each of the plurality of article storage spaces, and select, as article exchange targets, the at least two article storage spaces so as to reduce the amount of work by exchanging the stored articles;
	wherein the assignment plan creation module is configured to
			select, when information instructing that any one of the plurality of article storage spaces is to be added as a calculation target is input, the at least two article storage spaces so as to include the any one of the plurality of article storage spaces instructed to be added as the calculation target, and
 		select, when information instructing that any one of the plurality of article storage spaces is to be excluded from the calculation target is input, the at least two article storage spaces so as to exclude the any one of the plurality of article storage spaces instructed to be excluded from the calculation target,
an instruction creation module configured to create an instruction to exchange articles stored in the at least two article storage spaces selected as the article exchange targets; and
an article information updating module configured to update, when information indicating end of exchange of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the exchange of the articles;
a display unit configured to:

display, when an instruction to display a three-dimensional image is input, the image generated by the first rendering module.

15.	(Currently Amended) An article management support method to be executed by an article management support system,
		the article management support system comprising a processor, a storage unit, and a display unit,
		the storage unit being configured to hold article picking opening information containing coordinate information on article picking openings of a plurality of article storage spaces each for storing an article, and article information containing information on the article stored in each of the plurality of article storage spaces,
	the article management support method comprising:
	an observation point coordinate/observation direction setting step of setting, by the processor, coordinates indicating a position of an observation point and an observation direction from the observation point in a space including the plurality of article storage spaces;
	an article picking opening coordinate extraction step of acquiring, by the processor, based on the article picking opening information, coordinates of an article picking opening within a predetermined range with respect to the position of the observation point and the observation direction;

	a coordinate transformation step of transforming, by the processor, the acquired coordinates of the article picking opening into coordinates on an image seen in the observation direction with respect to the position of the observation point;
	a first rendering step of generating, by the processor, an image for displaying the information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired in association with a position of the transformed coordinates; 
a plan view creation step of generating, by the processor, the image on a plan view in the space including the plurality of article storage spaces; and
a displaying step of displaying, by the display unit, the generated image,
wherein the plan view creation step includes:
a step of generating, by the processor, [[an]]the image in which the set position of the observation point and the set observation direction are displayed on the plan view; and
a step of generating, by the processor, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, [[an]]the image in which the changed position of the observation point and the changed observation direction are displayed on the plan view,
wherein the observation point coordinate/observation direction setting step includes a step of changing, by the processor, when an instruction to change the position of the observation point 
an assignment plan creation module step of calculating, by the processor, an amount of work for articles stored in the plurality of article storage spaces based on arrangement of each of the plurality of article storage spaces, and select, as article exchange targets, the at least two article storage spaces so as to reduce the amount of work by exchanging the stored articles;
	wherein the assignment plan creation module step includes
			selecting, when information instructing that any one of the plurality of article storage spaces is to be added as a calculation target is input, the at least two article storage spaces so as to include the any one of the plurality of article storage spaces instructed to be added as the calculation target, and
 		selecting, when information instructing that any one of the plurality of article storage spaces is to be excluded from the calculation target is input, the at least two article storage spaces so as to exclude the any one of the plurality of article storage spaces instructed to be excluded from the calculation target,
an instruction creation module step of creating, by the processor, an instruction to exchange articles stored in the at least two article storage spaces selected as the article exchange targets; and
an article information updating module step of updating, by the processor, when information indicating end of exchange of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the exchange of the articles;
wherein the display unit is configured to:

a step of displaying, by the display unit, when an instruction to display a three-dimensional image is input, the image generated by the first rendering step.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	With respect to the Remarks, Examiner substantially agrees with applicant’s arguments presented on 10/14/2021.
	In addition, the closest prior art of the record is Komaki et al. (US 20170069135 A1, hereinafter Komaki). Komaki discloses (¶154) a picking worker (PW) in a warehouse and a server computer 1000 of storage management system (WMS). The picking operator wears an eyeglass-type wearable device 100 while move freely among a large number of racks RK in the warehouse and pushing a picking cart CRT. While moving freely among a large number of Racks, (¶164) the picking operator receives data related to the picking from the WMS and moves with the cart to the rack location containing the target items based on a list of the picking target items displayed eyeglass-type wearable device 100. If the picking target are 10 tablecloths and 5 pairs of wine glasses, the picking operator may use information on the rack number displayed on the eyeglass-type to reach the picking target items. In order to the picking operator accomplish the task using the eyeglass-type wearable device 100, the following steps are accomplished: (¶¶166-170) the reference position of the picking operator is set when the picking operator sees a rack marker thought the eyeglass-type wearable device 100, see figure 17; the estimation of what part of the rack the picking operator is looking is calculated using the eyeglass-type wearable device 100; (¶¶170-175) data of items the picking operator is looking are download, and as the ¶¶176-177) – based on the data download, candidates of picking target items are displayed in the display 12 (12R and/or 12L) of the eyeglass-type device 100 facing a specific area of a specific rack. 
	Kamon is the second closest prior of the record. Kamon discloses with regarding to the limitations related to the plan view creation (¶57) - a display 12b displays an observation image IM that contain an image of a commercial product Q, (¶69) the product is displayed on a commercial product view; (¶93) on the commercial product view the product Q can be rotated. 
	None of the prior art of the record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1, 14-15 of the application: “an assignment plan creation module configured to calculate an amount of work for articles stored in the plurality of article storage spaces based on arrangement of each of the plurality of article storage spaces, and select, as article exchange targets, -3- the at least two article storage spaces so as to reduce the amount of work by exchanging the stored articles;  wherein the assignment plan creation module is configured to select, when information instructing that any one of the plurality of article storage spaces is to be added as a calculation target is input, the at least two article storage spaces so as to include the any one of the plurality of article storage spaces instructed to be added as the calculation target, and select, when information instructing that any one of the plurality of article storage spaces is to be excluded from the calculation target is input, the at least two article storage spaces so as to exclude the any one of the plurality of article storage spaces instructed to be excluded from the calculation target, an instruction creation module configured to create an instruction to exchange articles stored in the at least two article storage spaces selected as the article exchange targets; and an article information updating module configured to update, when information indicating end of exchange of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the exchange of the articles;”
	The limitations in bold above, in combination with the other limitations clearly claimed in the application are novel and unobvious.
	Regarding the previously made 35 USC 112(b) Rejection, the Examiner amendments submitted on 11/01/2021 overcomes Examiner’s rejection.
	Accordingly, dependent claim(s) 2-5, 7, 10-13 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1-5, 7, 10-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627